774 N.W.2d 919 (2009)
Gregory TYREE and Terrilynn Tyree, Individually and as Next Friend of Trevor G. Tyree, Travis L. Tyree, Tabitha J. Tyree, and Maximilian R. Tyree, Plaintiffs-Appellants,
v.
MASTERS HOME IMPROVEMENT and Design, Inc., Skidoo Carpentry, L.L.C., and Kevin Coombe, Defendants-Appellees, and
Aaron Smith and Jessica Smith, Defendants.
Docket No. 139590. COA No. 291654.
Supreme Court of Michigan.
December 2, 2009.

Order
On order of the Court, the appellants having requested to withdraw their application for leave to appeal as moot, and no party having objected, the application for leave to appeal the Court of Appeals order of July 29, 2009 is DISMISSED as moot.